Title: Thomas Jefferson to Antonio Dugnani, 14 February 1818
From: Jefferson, Thomas
To: Dugnani, Antonio


                    
                        My dear Cardinal
                        Monticello. in Virginia.
Feb. 14. 18.
                    
                    In March 1815. I took the liberty of addressing a letter to you by Doctor Barton, a member of our Philosophical society, distinguished for his science, who visited Europe for his health, and expected to go as far as Rome. I was happy in the opportunity he furnished me of presenting myself to your recollection and of renewing to you the assurances of the sentiments of friendship and respect engraved on my mind during our residence at Paris, and of their cordial continuance. but I doubt whether Dr Barton reached Rome, as the aggravation of his malady induced an early return, & which was followed immediately by his death.
                    A few days ago I recieved a letter from M. Mares Marechal, Archbishop of Baltimore in which he informs me that, besides your friendly expressions towards me, on his leaving Paris some years ago, you had, in a letter of Sep. last, made kind enquiries after myself, and my family. I feel a pleasure, as well as a duty in answering these myself. since my retirement in 1809. from all public duties, I have enjoyed uninterrupted good health, and retain as much activity of body and mind as, at the age of 74. we have a right to expect. my eldest daughter, who had the honor of being known to you in Paris, lives also, and in good health, and has blessed me with many grandchildren, and some of these have commenced another generation. my last information from yourself directly was by the return of two young Americans, educated at Rome, who bore witness to your friendly patronage of them, and brought me, from you, the two exquisite engravings of Belisarius and Moncada, chef d’oeuvres of that art, which, placed among the ornaments of my house, renew to me daily the memory of your friendship. during the terrible revolutions of Europe, I felt great anxiety for you, and have never yet learnt with certainty how far they affected you. your letter to the Archbishop being from Rome, and so late as September, makes me hope that all is well; and, thanks be to good god, the tyger who revelled so long in the blood and spoils of Europe, is at length, like another Prometheus,   chained to his rock, where the vulture of remorse for his crimes will be preying on his vitals, and in like manner without consuming them. having been, like him, entrusted with the happiness of my country, I feel the blessing of resembling him in no other point. I have not caused the death of 5. or 10. millions of human beings, the devastation of other countries, the depopulation of my own, the exhaustion of all it’s resources, the destruction of it’s liberties, nor it’s foreign subjugation. all this he has done to render more illustrious the atrocities perpetrated for illustrating himself and his family with plundered diadems & sceptres. on the contrary I have the consolation to reflect that, during the period of my administration, not a drop of the blood of a single fellow-citizen was shed by the sword of war, or of the law, and that after cherishing for 8. years their peace and prosperity, I laid down their trust of my own accord, and in the midst of their blessings and importunities to continue in it. but beginning to be sensible of the effects of age, I feared that it’s infirmities might injure their interests, and believed the example would be salutary against inveteration in offices and I now enjoy in retirement the comfort of their good will, and of a conscience calm and without reproach.
                    I have thus, my dear Cardinal, given you the information you have requested, & nothing but that request could have justified so much egoism. in return you cannot gratify me so much as by saying as much to me of yourself in whose welfare I take cordial interest.
                    Before closing my letter, I will take the liberty of requesting that if mr George Ticknor, a young American, should be yet at Rome, as I think is possible, you will do me the favor of extending to him your countenance and protection while there. his science, his talents, the worth and correctness of his character place him among the ornaments and the hopes of our country; and my particular friendship for him will add, I trust, a motive the more for your notice of him. I should have given him a letter to you, but that, having been three years on his travels thro’ Europe, I could not with certainty convey it to him. he was to pass this present winter in Italy, and chiefly at Rome, and I fear indeed he may have left it before he can recieve this proof of my attention to him, or of your friendship to me. in every event however, accept, my dear Cardinal, the assurance of my constant and affectionate friendship & the homage of my high consideration.
                    
                        Th: Jefferson
                    
                